COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-09-387-CV

IN RE COSTCO WHOLESALE CORPORATION                                    RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s emergency motion for temporary relief

and petition for writ of mandamus and is of the opinion that relief should be

denied.    Accordingly, relator’s emergency motion for temporary relief and

petition for writ of mandamus are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                    PER CURIAM


PANEL: WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J.

CAYCE, C.J. not participating.

DELIVERED: October 27, 2009



   1
       … See Tex. R. App. P. 47.4.